DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A certified copy of EP17152001.8 was filed on 07/17/2019.  
Information Disclosure Statement
The Information Disclosure Statement filed on 07/17/2019 has been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
The reference characters calling out various elements of the disclosure (104, 106, 108, 100, etc.) should be removed as such extensive mechanical and design details should not be included in the abstract.  
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities:  
Line 4: “both of the first and second metrics” should be changed to “of both the first and second metrics”.  
Claim 12 objected to because of the following informalities:  
Line 4: “at logic” should be changed to “at the logic”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitations are: “the logic is configured to: operate…, receive…, analyze…, analyze…, identify…, and provide…” in claim 1 (lines 5-19); “wherein the logic is further configured to detect another correlation…” in claim 8 (lines 2-4); “wherein the logic is further configured to detect another correlation…” in claim 9 (lines 1-3); “wherein the logic is further configured to electrically activate the pores to increase air flow…” in claim 10 (lines 3-5); “the logic is configured to: operate…, receive…, analyze…, analyze…, identify…, and provide…” in claim 15 (lines 6-17).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the examiner is using paragraph [0026] of the specification for interpretation of the corresponding structure performing the claimed functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "indicative of tissue erythema" in claim 1 (line 18), claim 12 (line 15), and claim 15 (line 16) is a relative phrase which renders the claim indefinite.  The phrase "indicative of tissue erythema" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “indicative of tissue erythema” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  It is recognized that the output indicative of tissue erythema is “based at least in part on the correlation”, but again there are no set boundaries for how this claim limitation is to be interpreted.
*Note: Claims 2-11 and 13-14 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic, et al. (U.S PGPUB No. 2010/0185064) further in view of Pearse, et al. (“Portable Erythema Meter and its Application to use in Human Skin”).
Regarding claim 1, Bandic teaches (Figure 50) a wearable device (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]), comprising: one or more light sources to emit light at multiple wavelengths (paragraphs [0022] and [0024]); one or more light sensors to receive light emitted by the one or more light sources that is reflected from tissue of an individual that wears the wearable device (paragraphs [0022] and [0024]); and logic operably coupled with the one or more light sources and the one or more light sensors (paragraphs [0024] and [0814]), wherein the logic is configured to: operate the one or more light sources to emit light at two or more wavelengths (paragraph [0022] - "multiple selected wavelengths"); and receive a signal generated by the one or more light sensors, wherein the signal is generated by the one 
Pearse teaches a study that utilizes a compact, hand-held, solid state erythema meter using light emitting diodes (Page 63, Synopsis).  Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse further teaches (Figure 1) that by comparing the amount of reflected red and green light, an index may be obtained which is dependent on the blood content of the superficial dermis (page 65-page 66 - The Eythema Meter).  Pearse even further teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches an apparatus and methods for skin care monitoring and treatment that makes use of electromagnetic radiation sources directing 
Regarding claim 2, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]).  Bandic does not teach the limitation of instant claim 2, that is wherein the first metric comprises an amplitude of a DC component of the light reflected from the first depth at the first wavelength.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse even further teaches that an increase in hemoglobin and oxyhemoglobin causes a greater amount of green light to be absorbed and less to be reflected, while in contrast The Eythema Meter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  It would have been obvious to one of ordinary skill in the art that the amount of green light to be absorbed or reflected is synonymous with the DC component of the light.  A direct current (DC) is constant and moves in one direction, as evidenced by Earley (“What’s the difference between AC and DC?”; 2013).  The green light is synonymous with the DC component of the light because its absorption and reflection is associated with an increase (one direction) in hemoglobin and oxyhemoglobin.  Therefore, claim 2 is unpatentable over Bandic, et al. and Pearse, et al.
Regarding claim 3, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]).  Bandic does not teach the limitation of instant claim 3, that is wherein the first wavelength comprises blue or green-yellow light.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  
The Eythema Meter).  Therefore, claim 3 is unpatentable over Bandic, et al. and Pearse, et al.
Regarding claim 4, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]). Bandic does not teach the limitation of instant claim 4, that is wherein the second metric comprises an amplitude of the light reflected from the second depth.
Pearse teaches (Figure 1) that by comparing the amount of reflected red and green light, an index may be obtained which is dependent on the blood content of the superficial dermis (page 65-page 66 - The Eythema Meter).  Pearse even further teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches wherein the light source is emitted to the skin at different wavelengths and at different angles in order to vary the depth of the layers in the skin being measured (paragraph [0022]).  Pearse teaches a method and 
Regarding claim 5, Bandic teaches (Figure 50) the wearable device of claim 4 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]). Bandic does not teach the limitation of instant claim 5, that is wherein the second wavelength comprises red or infrared light.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches that the light being emitted from the light source of the skin treatment apparatus may be multiple selected wavelengths (paragraph [0022]).  Pearse teaches multiple wavelengths as well and that one wavelength comes from a red (635 nm +/- 10 nm) light emitting diode (LED) (page 65-page 66 - The Eythema Meter).  
Therefore, claim 5 is unpatentable over Bandic, et al. and Pearse, et al.
Regarding claim 6, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]). Bandic does not teach the limitation of instant claim 6, that is wherein the second metric comprises an amplitude of an AC component of the light reflected from the second depth at the second wavelength.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse even further teaches that an increase in hemoglobin and oxyhemoglobin causes a greater amount of green light to be absorbed and less to be reflected, while in contrast the amount of red light absorbed or reflected shows little change with vasodilation (page 65-page 66 - The Eythema Meter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  It would have been obvious to one of ordinary skill in the art that the amount of red light to be absorbed or reflected is synonymous with the AC component of the light.  An alternating current (AC) changes over time and makes a sinusoid or wave-like pattern, as evidenced by Earley (“What’s the difference between AC and DC?”; 2013).  The red light is synonymous with the AC component of the light because it shows if there was any change in vasodilation (page 65-page 66 - The Eythema Meter).  Therefore, claim 6 is unpatentable over Bandic, et al. and Pearse, et al.
Regarding claim 7, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]).  Bandic does not teach the limitation of instant claim 7, that is wherein the correlation is detected when a first amplitude of the light reflected from the first depth at the first wavelength satisfies a first threshold and a second amplitude of the light reflected from the second depth at the second wavelength satisfies a second threshold.
Pearse teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse further teaches the red and green light sources are independently intensity modulated and are mounted within the probe head assembly to illuminate the skin at an angle which minimizes the direct, specular reflectance in the direction of the single photodiode detector (page 65-page 66 - The Eythema Meter – (a) Light sources and detectors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches wherein the light source is emitted to the skin at different wavelengths and at different angles in order to vary the depth of the layers in the skin being measured (paragraph [0022]).  It would have been obvious that minimizing the direct, specular reflectance in the direction of the single photodiode detector would increase and lead to a maximum amplitude being delivered to the detector (i.e. sensor).  Combining this step with Pearse’s other teaching of the light 
Regarding claim 12, Bandic teaches a method (paragraph [0022] and [0024]) comprising: operating one or more light sources of a wearable device worn by an individual to emit light at two or more wavelengths (paragraphs [0022] and [0024]); and receiving, at logic of the wearable device, a signal generated by one or more light sensors of the wearable device, wherein the signal is generated by the one or more light sensors in response to detection, by the one or more light sensors, of light reflected from tissue of the individual (paragraphs [0024], [0070]-[0071], and [0814]).  Bandic does not teach the limitation of instant claim 12, that is wherein the method further comprises the steps of analyzing, by the logic, the signal to determine, from a first wavelength of the light reflected from a first depth of the tissue of the individual, a first metric; analyzing, by the logic, the signal to determine, from a second wavelength of the light reflected from a second depth of the tissue of the individual, a second metric, wherein the second depth is different from the first depth; identifying, by the logic, a correlation between the first metric and the second metric; and providing, by the logic, output indicative of tissue erythema based at least in part on the correlation.
Pearse teaches a study that utilizes a compact, hand-held, solid state erythema meter using light emitting diodes (Page 63, Synopsis).  Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse further teaches (Figure 1) that by comparing the amount of reflected red The Eythema Meter).  Pearse even further teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches an apparatus and methods for skin care monitoring and treatment that makes use of electromagnetic radiation sources directing radiation to a user’s skin, a radiation detector for measuring re-emitted radiation from the skin, and an analysis module capable of generating a skin condition assessment in real-time (abstract).  Bandic also recognizes that classification of a person’s skin coloration would be useful in the medical field for quantification of skin erythema (paragraph [0014]).  Bandic further teaches wherein the light source is emitted to the skin at different wavelengths and at different angles in order to vary the depth of the layers in the skin being measured (paragraph [0022]).  Bandic even further teaches that any of the methods related to skin care monitoring and treatment may be realized in hardware, software or any combination of hardware or software (paragraph [0814]).  Pearse teaches a method and apparatus for obtaining real-time analysis of erythema levels of a user’s skin that would have been obvious to implement into Bandic’s methods and apparatus for skin care treatment.  
Therefore, claim 12 is unpatentable over Bandic, et al. and Pearse, et al.
Regarding claim 13, Bandic teaches the method of claim 12 (paragraph [0022] and [0024]).  Bandic does not teach the limitation of instant claim 13, that is wherein the first metric comprises an amplitude of a DC component of the light reflected from the first depth at the first wavelength.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse even further teaches that an increase in hemoglobin and oxyhemoglobin causes a greater amount of green light to be absorbed and less to be reflected, while in contrast the amount of red light absorbed or reflected shows little change with vasodilation (page 65-page 66 - The Eythema Meter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  It would have been obvious to one of ordinary skill in the art that the amount of green light to be absorbed or reflected is synonymous with the DC component of the light.  A direct current (DC) is constant and moves in one direction, as evidenced by Earley (“What’s the difference between AC and DC?”; 2013).  The green light is synonymous with the DC component of the light because its absorption and reflection is associated with an increase (one direction
Regarding claim 14, Bandic teaches the method of claim 12 (paragraph [0022] and [0024]). Bandic does not teach the limitation of instant claim 14, that is wherein the second metric comprises an amplitude of an AC component of the light reflected from the second depth at the second wavelength.
Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse also teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse even further teaches that an increase in hemoglobin and oxyhemoglobin causes a greater amount of green light to be absorbed and less to be reflected, while in contrast the amount of red light absorbed or reflected shows little change with vasodilation (page 65-page 66 - The Eythema Meter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  It would have been obvious to one of ordinary skill in the art that the amount of red light to be absorbed or reflected is synonymous with the AC component of the light.  An alternating current (AC) changes over time and makes a sinusoid or wave-like pattern, as evidenced by Earley (“What’s the difference between AC and DC?”; 2013).  The red light is synonymous with the AC component of the light because it shows if there was any change in vasodilation (page 65-page 66 - The Eythema Meter
Regarding claim 15, Bandic teaches (Figure 50) a wearable device (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]), comprising: one or more LEDs to emit light at multiple wavelengths (paragraphs [0022], [0024], and [0294]); one or more photosensors to receive light emitted by the one or more LEDs that is reflected from tissue of an individual that wears the wearable device (paragraphs [0022] and [0024]); and logic operably coupled with the one or more LEDs and the one or more photosensors (paragraphs [0024], [0070]-[0071], and [0814]), wherein the logic is configured to: operate the one or more LEDs to emit light (paragraph [0022], [0814]); and receive a signal generated by the one or more photosensors, wherein the signal is generated by the one or more photosensors in response to detection, by the one or more photosensors, of light reflected from the tissue of the individual (paragraphs [0024] and [0070]-[0071]). Bandic does not teach the limitation of instant claim 15, that is wherein the logic is configured to: analyze the signal to determine, from a DC component of the light reflected from the tissue of the individual, a first metric; analyze the signal to determine, from an AC component of the light reflected from the tissue of the individual, a second metric; identify a correlation between the first metric and the second metric; and provide output indicative of tissue erythema based at least in part on the correlation.
Pearse teaches a study that utilizes a compact, hand-held, solid state erythema meter using light emitting diodes (Page 63, Synopsis).  Pearse teaches (Figure 1) how the erythema meter uses electro-optical technology that enables the user to record quickly, easily, and precisely the degree of cutaneous erythema at any site (Pages 64-65).  Pearse further teaches (Figure 1) that by comparing the amount of reflected red The Eythema Meter).  Pearse even further teaches (equation 1) the correlation between the intensity of red reflectance and the intensity of green reflectance that is used to output the erythema index (page 65-page 66 - The Eythema Meter).  Pearse also teaches that an increase in hemoglobin and oxyhemoglobin causes a greater amount of green light to be absorbed and less to be reflected, while in contrast the amount of red light absorbed or reflected shows little change with vasodilation (page 65-page 66 - The Eythema Meter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Pearse.  Bandic teaches an apparatus and methods for skin care monitoring and treatment that makes use of electromagnetic radiation sources directing radiation to a user’s skin, a radiation detector for measuring re-emitted radiation from the skin, and an analysis module capable of generating a skin condition assessment in real-time (abstract).  Bandic also recognizes that classification of a person’s skin coloration would be useful in the medical field for quantification of skin erythema (paragraph [0014]).  Bandic further teaches wherein the light source is emitted to the skin at different wavelengths and at different angles in order to vary the depth of the layers in the skin being measured (paragraph [0022]).  Pearse teaches a method and apparatus for obtaining real-time analysis of erythema levels of a user’s skin that would have been obvious to implement into Bandic’s methods and apparatus for skin care treatment.  
one direction) in hemoglobin and oxyhemoglobin. It would have been obvious to one of ordinary skill in the art that the amount of red light to be absorbed or reflected is synonymous with the AC component of the light.  An alternating current (AC) changes over time and makes a sinusoid or wave-like pattern, as evidenced by Earley (“What’s the difference between AC and DC?”; 2013).  The red light is synonymous with the AC component of the light because it shows if there was any change in vasodilation (page 65-page 66 - The Eythema Meter).
Therefore, claim 15 is unpatentable over Bandic, et al. and Pearse, et al.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic, et al. (U.S PGPUB No. 2010/0185064) in view of Smith, et al. (U.S Patent No. 2010/0016733).
Regarding claim 8, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]), (Figure 94) further comprising a temperature sensor operably coupled with the logic (paragraphs [0296], [0728], [0814]). Bandic does not teach the limitation of instant claim 8, that is wherein the logic is further configured to detect another correlation between a temperature of the tissue detected by the temperature sensor and one or more both of 
Smith teaches an arterial patency monitoring system and methods for monitoring patency of an artery of a limb (paragraphs [0011] and [0013]).  Smith further teaches wherein an optical sensor would be required to be included on the monitoring system to assess skin color redness (paragraph [0034]).  Smith even further teaches wherein a microprocessor uses various arterial blood supply metrics, including skin color redness (see also paragraphs [0079]-[0080]) and skin temperature, in a predefined function to determine a combined arterial patency metric (paragraphs [0083]-[0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Smith.  Bandic teaches an apparatus and methods for skin care monitoring and treatment that makes use of electromagnetic radiation sources directing radiation to a user’s skin, a radiation detector for measuring re-emitted radiation from the skin, and an analysis module capable of generating a skin condition assessment in real-time (abstract).  Bandic also teaches (Figure 94) that the wearable skincare device can be used to measure body parameters such as body temperature (paragraph [0728]).  It would have been obvious to one of ordinary skill in the art that using an optical sensor to assess skin color redness, as taught by Smith, could be used to assess tissue erythema.  Therefore, claim 8 is unpatentable over Bandic, et al. and Smith, et al.
Regarding claim 9, Bandic teaches (Figure 50) the wearable device of claim 1 (paragraph [0056] - "The device may be wearable by the user"; paragraph [0292]), 
Smith teaches an arterial patency monitoring system and methods for monitoring patency of an artery of a limb (paragraphs [0011] and [0013]).  Smith further teaches wherein an optical sensor would be required to be included on the monitoring system to assess skin color redness (paragraph [0034]).  Smith even further teaches wherein a microprocessor uses various arterial blood supply metrics, including skin color redness, peripheral pulse rate (i.e. heart rate), and skin temperature, in a predefined function to determine a combined arterial patency metric (paragraphs [0083]-[0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bandic with the teachings of Smith.  Bandic teaches an apparatus and methods for skin care monitoring and treatment that makes use of electromagnetic radiation sources directing radiation to a user’s skin, a radiation detector for measuring re-emitted radiation from the skin, and an analysis module capable of generating a skin condition assessment in real-time (abstract).  Bandic also teaches that the skin monitoring device may be associated with a heart rate monitor or sensor (paragraphs [0244] and [0401]).
Therefore, claim 9 is unpatentable over Bandic, et al. and Smith, et al.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed subject matter of claims 10-11 is found to have allowable subject matter for the following reasons:
With regards to dependent claim 10, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Bandic, Pearse, and Smith) does not disclose a flexible substrate affixable to the tissue of the individual, wherein the flexible substrate has electrically-activated pores.  The prior art also doesn’t disclose logic that is configured to electrically activate the pores to increase air flow to a portion of the tissue beneath the flexible substrate based on the correlation referenced in claim 1.  Mao, et al. (U.S PGPUB No. 2009/0326354) teaches the flexible substrate affixable to the tissue that includes small perforations for aeration (paragraphs [0126]-[0127]), but there is no evidence to suggest these perforations would be electrically-activated based on the correlation taught in instant claim 1.  
With regards to dependent claim 11, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Bandic, Pearse, and Smith) does not disclose a flexible substrate affixable to the tissue of the individual, wherein the substrate includes a reservoir containing one or more skin treatment chemicals, and wherein the chemicals are provided based on the correlation taught in instant claim 1.  Mao, et al. (U.S PGPUB No. 2009/0326354) teaches the flexible substrate affixable to the tissue that is impregnated with antibiotics (paragraphs [0126]-[0128]), but the treatment chemicals) do not appear to be contained in a reservoir or provided at certain times based on the correlation taught in instant claim 1.  Instead, the antibiotics in Mao seem to be delivered constantly when contact with the film (i.e. flexible substrate) is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lockhart, et al. (U.S PGPUB No. 2003/0135098) teaches meters for detecting erythema, and more particularly to such meters that utilize two different wavelengths of light to measure the erythema (paragraph [0002]).  Faarbaek, et al. (U.S PGPUB 2008/0275327) teaches a three-dimensional adhesive device comprising a microelectronic sensing system (paragraph [0025]).  Cho, et al. (CN 101347328) teaches an apparatus for measuring bio-information of a user (abstract).  Graff, et al. (WO 2011/159148) teaches a method for determining an autofluorescense value of skin tissue of a subject (abstract).  Rogers, et al. (U.S PGPUB No. 2013/0041235) teaches skin-mounted biomedical devices and methods of making and using biomedical devices for sensing and actuation applications (abstract).  Oversluizen, et al. (U.S PGPUB No. 2013/0131762) teaches a method of biostimulating phototherapy (abstract).  Addison, et al. (U.S PGPUB No. 2015/0208964) teaches systems and methods for determining respiration information (abstract).  Barnes, et al. (U.S PGPUB No. 2016/0080665) teaches an apparatus for analyzing a subject by use of a hyperspectral image module (abstract).  Mena Benito, et al. (WO 2016/096591) teaches a method for use in determining whether a subject is allergic to a substance (abstract). Nousiainen, et al. (U.S Patent No. 10,426,360) teaches a portable pulse measuring device (abstract).  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792